Appeal in an article 78 proceeding by eight petitioners (teachers in elementary, junior high, and high schools of the city of New York) from an order denying their application to annul a resolution, dated October 2, 1952, of respondent board of education terminating the employment of six of the petitioners, and a similar resolution, dated October 23, 1952, terminating the employment of the remaining two petitioners, all pursuant to section 903 of the New York City Charter. Order affirmed, without costs. See Matter of Shlahman v. Board of Higher Educ. of City of N. T. (282 App, Div. 718), decided herewith. Adel, Schmidt and Beldoek, JJ., concur; Nolan, P. J., and Wenzel, J., dissent and vote to reverse the order and to grant the application for the reasons set forth in their dissenting memorandum in Matter of Shlakman v. Board of Higher Educ. of City of N. Y. (282 App. Div. 718). [202 Misc. 915.]